Citation Nr: 0104347	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  94-29 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to an increased rating for paranoid type 
schizophrenia with post-traumatic stress disorder (PTSD), 
currently evaluated 50 percent disabling.  

Entitlement to a temporary total disability rating under the 
provisions of 38 C.F.R. § 4.29 based on a period of 
hospitalization in June and July 1993.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in October 1993 that denied an increased rating 
for the veteran's service-connected psychiatric disability, 
then characterized as paranoid type schizophrenia, denied 
service connection for PTSD, and denied a temporary total 
disability under the provisions of 38 C.F.R. § 4.29.  A later 
decision by an RO hearing officer granted service connection 
for PTSD as part of the service-connected psychiatric 
disability.  

The Board notes that, after the RO last considered the 
veteran's claims, he submitted some additional pertinent 
evidence.  Although the evidence was not accompanied by a 
written waiver of initial consideration by the RO, pursuant 
to 38 C.F.R. § 20.1304 (2000), the veteran will not be 
prejudiced by the Board's review of that evidence in the 
first instance, in light of action taken herein.  


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his 
service-connected psychiatric disability was received on 
March 26, 1991.  

2.  The medical evidence shows that the service-connected 
psychiatric disability has been manifested by persistent 
auditory hallucinations, persistent danger to himself or 
others, memory loss, and inability to work since March 1991.  

3.  The veteran was hospitalized in June and July 1993 for 
treatment, in part, for his service-connected psychiatric 
disability.  


CONCLUSIONS OF LAW

1.  Paranoid type schizophrenia with PTSD is 100 percent 
disabling, effective from March 26, 1991, according to the 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.400(o)(2), 4.1 (2000), Diagnostic Codes 9203-
9411 (as in effect prior to November 7, 1996) and § 4.130 and 
Diagnostic Codes 9203-9411 (effective beginning November 7, 
1996).  

2.  No appeal concerning the issue relating to a temporary 
total disability rating under the provisions of 38 C.F.R. 
§ 4.29 based on a period of hospitalization in June and July 
1993 remains for appellate consideration.  38 U.S.C.A. 
§§ 7104(a), 7105 (West 1991 & Supp. 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Service connection for a psychiatric disorder, initially 
characterized as anxiety reaction, has been in effect since 
the veteran's separation from service.  The disability was 
first rated 10 percent disabling, but the evaluation was 
increased to 30 percent disabling in 1989.  

The record reflects numerous hospitalizations since 1982 for 
treatment of the veteran's heroin/cocaine dependence/abuse or 
a psychiatric disability, characterized variously as chronic 
paranoid schizophrenia, schizoaffective disorder, antisocial 
personality, unspecified psychosis, and PTSD (since 1993).  

At the time of a VA hospitalization in March 1991 for 
treatment of the veteran's cocaine and opiate dependence, 
heroin withdrawal, alcohol withdrawal, and chronic paranoid 
schizophrenia, it was noted that the veteran had a history of 
delusions, hearing voices, and violent behavior.  He 
indicated that he last heard bothersome voices in January 
1991.  The violent behavior began in 1986, when he used a 
shotgun, he stated, "to kill the voices."  The veteran 
reported that suicide was not his intent when he burned his 
finger and cut his leg on previous occasions.  The examiner 
commented that the veteran was felt to be competent and 
employable.  

On a VA compensation examination in May 1992, the examiner 
noted that the veteran had a bad temper and was violent at 
times.  He was often depressed and at times heard voices 
insulting him.  He provided relevant answers during the 
examination, was coherent, and appeared oriented, but was at 
times evasive, had a flattened, inappropriate affect, and 
verbalized ideas of reference.  The veteran also showed 
memory lapses and his insight and judgment were noted to be 
marginal.  

The veteran was again hospitalized in June 1993, primarily 
for treatment of his cocaine and opiate dependence.  The 
examiner stated that he was on probation until 1994 for 
"driving under the influence" and assaulting an officer.  
On admission, he was generally quiet and "seclusive" and 
was generally withdrawn.  A neuropsychological consultation 
indicated that the veteran had bilateral diffuse cortical 
impairment.  On discharge, he was considered to be 
employable; the examiner noted that his prognosis was good, 
"pending his ability to follow through with aftercare 
planning."  A Global Assessment of Functioning (GAF) score 
of 55 was assigned.  

In October 1993, the veteran was again hospitalized.  Again 
he reported hearing voices and having repetitive nightmares 
about past combat experiences, with difficulty sleeping.  He 
also complained of depression, manifested as anger and 
inability to control that anger.  On admission, the veteran 
denied hearing voices at that time, there was no suicidal or 
homicidal ideation, and his insight and judgment were 
described as fair.  He had good reality testing and was 
completely oriented.  The examiner stated that the veteran 
showed some improvement during the hospitalization, but 
described his prognosis as guarded, estimating his GAF score 
at 41, and stated that he was unemployable.  

A personal hearing was conducted by a hearing officer at the 
RO in September 1994.  The veteran testified as to the 
psychiatric symptoms he was having and the treatment he had 
received for the disability, including medications and 
numerous hospitalizations.  His symptoms included frequent 
flashbacks, frequent anxiety, threatening violent behavior 
toward himself and others, numerous arrests because of his 
behavior (including assaulting a police officer), auditory 
hallucinations, and losing his job because of his inability 
to perform his duties and his actions toward coworkers.  

The veteran was again hospitalized in November 1994.  He 
reported that the voices varied in intensity, that during the 
day they would go away while he was reading the Bible.   He 
said that they were from spirits that could take control of 
his life.  He also expressed ideas of reference.  The 
examiner noted that the veteran's mood was good and his 
affect was bright.  His thought content was without suicidal 
or homicidal ideation.  He was primarily grandiose and 
delusional about spirits.  The examiner stated that the 
veteran's judgment was fair, but his insight was poor.  
Throughout the hospitalization, the veteran's voices were 
less apparent, but he was "pretty much delusional" about 
the voices being spirits that were chasing him.  His behavior 
was occasionally disruptive and inappropriate.  As with many 
of the veteran's hospitalizations, he left the hospital 
against medical advice.  He was given prescriptions for 
several medications.  

In May 1995, the veteran was referred from the Mental Health 
Clinic for hospitalization because of worsening symptoms as 
an outpatient.  He was unable to describe the reason for his 
hospitalization, other than to say that he had been "feeling 
strange" and wasn't sure he was safe.  The examiner 
indicated that the veteran "described a vague feeling of 
wanting to hurt someone," but he had no clear suicidal or 
homicidal intent or plan.  The veteran stated that there had 
been a slight increase in the severity of his auditory 
hallucinations, into which he reportedly had partial insight.  
His judgment was noted to be intact at that time.  On 
discharge, the examiner indicated that the veteran was "much 
better," and that his auditory hallucinations had been 
absent for 2 days.  However, he continued to be hyperactive 
and talkative, and became distracted from his thoughts by 
cues from the environment.  The veteran again decided to 
leave the hospital before the physicians felt he was ready, 
taking several medications.  

The veteran was once more hospitalized in October 1995.  He 
was referred from the clinic due to increased auditory 
hallucinations telling him to kill himself and some teenagers 
who had been causing trouble in his neighborhood.  The 
veteran stated that he knew he needed to come to the hospital 
because he didn't want to harm anyone.  He also reported 
increasing paranoia and depression, with decreased sleep.  He 
admitted that he had been taking his medications 
"episodically ... when I think I need it."  On examination, 
the veteran's mood was depressed and his affect was mildly 
blunted.  His thought processes were occasionally tangential, 
but could be goal-directed.  He admitted to having vague 
suicidal and homicidal thoughts; however, he did not plan to 
act on those thoughts and easily contracted for safety.  

In January 1996, the veteran was again hospitalized, 
apparently primarily for re-institution of Methadone for 
treatment of his drug dependence.  On mental status 
examination, he acknowledged hearing voices that were 
"distant."  He denied paranoid ideation and suicidal 
ideation and his thought processes were goal directed, but 
his affect was noted to be somewhat blunted.  

A VA psychiatric compensation examination was conducted in 
May 1996.  The veteran reported that he had difficulty 
sleeping, even with the medication and had nightmares, 
sometimes up to three every night.  He had frequent, vivid 
flashbacks and was always tense and apprehensive.  He 
indicated that he heard voices telling him to kill himself 
and that he could not deal with people or work.  The veteran 
stated that at times he was very depressed and was often 
angry and irritable.  The examiner noted that he was markedly 
restless.  He gave some relevant answers, but spoke in a loud 
voice, with a rapid stream and loose associations.  The 
veteran admitted to auditory hallucinations and was 
suspicious, but no frank persecutions were elicited.  His 
affect was labile and inappropriate.  He was oriented, but 
showed memory lapses.  Insight and judgment were marginal.  
The examiner commented that the veteran's schizophrenia with 
PTSD produced frequent relapses requiring hospitalization and 
severely interfered with his social and industrial capacity.  
He assigned a GAF score of 40.  

The veteran was examined by the same VA psychiatrist in June 
1999.  He complained of difficulty sleeping, with nightmares 
almost every night.  He reported flashbacks and stated that 
he had a bad temper and had shot and stabbed people; he was 
reportedly in jail for six months.  The veteran indicated 
that he heard voices talking to him and insulting him and 
that he was anxious and nervous around people.  That examiner 
noted that he was moderately restless.  He gave some relevant 
answers, but spoke with a rapid stream, with loose 
associations.  He admitted to having auditory hallucinations, 
but no frank persecutions were elicited.  The veteran's 
affect was flattened and inappropriate.  He was oriented, but 
showed memory lapses for both recent and remote events.  The 
examiner commented that a GAF score of 45 represented the 
functional impairment due to the veteran's schizophrenia.  

Although the veteran was scheduled for a personal hearing 
before a Member of the Board at the RO in November 2000, he 
wrote the RO to cancel the hearing and to request that his 
case be forwarded to the Board.  

In November 2000, a VA nurse, who was treating the veteran, 
wrote noting that his physical various disabilities had 
increased in severity, eventually forcing him to stop 
working.  She noted that the combination of events had 
exacerbated his psychiatric symptoms.  The nurse indicated 
that, because the veteran was conscientious in seeking 
appropriate care for his various conditions, she was hopeful 
about helping him with his increased stress.  

Analysis 

Increased rating

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In November 1996, VA revised the criteria for evaluating 
mental disorders.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when a regulation 
changes during the pendency of a veteran's appeal, the claim 
must be evaluated under the provisions of both sets of 
criteria, applying the criteria that are more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Further, prior to a May 1995 hearing officer's decision, the 
veteran's psychiatric disability was characterized as 
paranoid schizophrenia.  Whereas, the hearing officer's 
decision characterized the disability as paranoid 
schizophrenia with PTSD.  Prior to November 1996, the 
criteria for rating psychotic disorders differed from those 
for evaluating psychoneurotic disorders.  

Under the general rating formula for psychoneurotic disorders 
prior to November 1996, a noncompensable evaluation is 
assigned when there are neurotic symptoms which may somewhat 
adversely affect relationships with others, but which do not 
cause impairment of working ability.  A 10 percent evaluation 
is warranted where there is emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  Where there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment, a 30 percent disability evaluation 
will be assigned.  A 50 percent disability evaluation is for 
assignment where the ability to establish or maintain 
effective and wholesome relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  When the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and there are psychoneurotic symptoms of such 
severity and persistence that there is severe impairment in 
the ability to obtain and retain employment, a 70 percent 
evaluation is appropriate. A 100 percent evaluation requires 
either that (1) the attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community, or (2) that there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior, or 
(3) that the veteran be demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, Code 9411 (prior to 
November 7, 1996).  

The general rating formula for psychotic disorders previously 
provided that, for active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability, a 
100 percent rating is for assignment.  With lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability, a 70 percent evaluation is 
warranted.  A 50 percent rating is appropriate when there is 
considerable impairment of social and industrial 
adaptability.  For definite impairment of social and 
industrial adaptability, a 30 percent evaluation is to be 
assigned.  A 10 percent rating is appropriate for mild social 
and industrial inadaptability.  Psychosis in full remission 
warrants a noncompensable evaluation.  Code 9203 (prior to 
November 7, 1996).  

In November 1996, the general rating formula for mental 
disorders (both psychotic and psychoneurotic disorders) was 
revised.  The following criteria were adopted:  For total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, a 100 percent 
rating is appropriate.  When there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent evaluation in warranted.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent rating.  With 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
evaluation is indicated.  For occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication, a 10 percent rating is 
appropriate.  If a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication a 0 percent evaluation is to be 
assigned.  38 C.F.R. § 4.130 (effective from November 7, 
1996).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126 (2000).  

An opinion by VA's General Counsel, VAOPGCPREC 03-2000, held 
that an increased rating for a disability based on revised 
rating criteria may not be assigned prior to the effective 
date of the revised criteria.  Therefore, it would be 
inappropriate to consider the revised criteria for evaluating 
the veteran's psychiatric disability prior to November 7, 
1996.  

The medical evidence shows that the veteran's psychiatric 
disability has varied somewhat in the severity of its 
manifestations during the past several years.  No examiner in 
recent years has indicated that he had lost touch with 
reality or was so withdrawn as to be virtually isolated in 
the community.  Further, he has regularly been described as 
fully oriented.  It is clear, however, that he has almost 
constantly for many years heard voices (auditory 
hallucinations) that have been very disturbing to him, 
prompting him at times to carry out violent acts against 
himself or others, he has frequently been noted to be 
depressed and/or very anxious, and examiners have noted some 
memory loss; almost all recent examiners have indicated that 
his insight and judgment were marginal at best.  In addition, 
some, though not all, examiners since October 1993 have 
indicated that the veteran was unemployable.  

Also, although an examiner in June 1993 assigned a GAF score 
of 55, examiners in October 1993, May 1996, and June 1999 all 
assigned GAF scores varying from 40 to 45.  DSM-IV 
characterizes a GAF score from 51-60 as appropriate when 
there are moderate symptoms (flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social or occupational functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious 
impairment in social or occupational functioning (e.g., no 
friends, unable to keep a job).  

Applying both the criteria that were in effect prior to 
November 1996 and the criteria that became effective in 
November 1996 and considering the provisions of 38 U.S.C.A. 
§ 5107(b) regarding affording the veteran the benefit of the 
doubt, the Board finds that the manifestations of his 
psychiatric disability more nearly met the criteria for a 
100 percent rating under either set of criteria than for any 
lower rating throughout the entire period, from the time the 
veteran filed his claim for an increased rating in March 
1991.  In this regard, the Board finds most relevant his 
near-constant auditory hallucinations, the frequent notations 
concerning his anger and feared-and actual-violence toward 
himself or others, and the increasingly frequent notations 
that the veteran was unemployable, as well as the GAF scores 
indicating that he was unable to work.  

Therefore, considering the old and the revised rating 
criteria for mental disorders, as well as the provisions of 
38 C.F.R. § 4.7 and 38 U.S.C.A. § 5107(b), the Board 
concludes that a 100 percent rating for paranoid 
schizophrenia with PTSD is warranted.  

Because of the circumstances of this case, the Board also 
finds that it is appropriate for the Board to establish the 
effective date for the increased rating assigned herein.  The 
record shows that the veteran filed a claim for an increased 
rating on March 26, 1991.  It is not factually ascertainable 
from any of the evidence that was added to the record in 
conjunction with that claim or that was already of record 
that the veteran met the criteria for a rating greater than 
50 percent at any time during the 1 year period prior to 
March 26, 1991.  The regulations provide that, in such 
circumstances, the effective date for an increased rating 
shall be the date of receipt of the claim for an increased 
rating.  38 C.F.R. § 3.400(o)(2).  Because the veteran's 
claim for an increased rating was received on March 26, 1991, 
the 100 percent rating assigned herein for his service-
connected paranoid schizophrenia with PTSD is effective from 
that date.  

Temporary total disability rating

A total disability rating, 100 percent, will be assigned 
without regard to the provisions of the rating schedule when 
it is established that a service-connected disability has 
required hospital treatment in a VA or other approved hospital 
for a period in excess of 21 days or hospital observation at 
VA expense for a service-connected disability for a period in 
excess of 21 days.  Notwithstanding that a hospital admission 
was for disability not connected with service, if during such 
hospitalization, hospital treatment for a service-connected 
disability is instituted and continued for a period in excess 
of 21 days, the increase to total rating will be granted from 
the first day of such treatment.  38 C.F.R. § 4.29.

The medical evidence shows that the veteran was hospitalized 
at a VA facility from June 1, 1993, to July 15, 1993, for 
primarily for treatment of his cocaine and heroin dependence, 
but also for his psychiatric disability.  

However, inasmuch as the Board has herein assigned a 
100 percent schedular rating for the veteran's service-
connected psychiatric disability, effective from March 1993 
and continuing in effect through the entire period of the 
hospitalization in question, the issue of his entitlement to 
a temporary total rating based on that hospitalization is 
moot.  No issue in that regard remains for appellate 
consideration.  38 U.S.C.A. §§ 7104(a), 7105.  Therefore, the 
appeal regarding the veteran's entitlement to a temporary 
total disability rating pursuant to 38 C.F.R. § 4.29 is 
dismissed.  


ORDER

A 100 percent schedular rating for paranoid schizophrenia 
with PTSD is allowed, effective from March 26, 1991, subject 
to the law and regulations governing the award of monetary 
benefits.  

The appeal of the issue pertaining to entitlement to a 
temporary total disability rating pursuant to 38 C.F.R. 
§ 4.29 is dismissed.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

